MURNAGHAN, Circuit Judge,
dissenting:
I respectfully dissent.
“Obduracy and wantonness” may be an appropriately phrased standard under 42 U.S.C. § 1983 to establish culpable prison conduct in situations of prison riot or analogous violent situations. But, in the case of inaction amounting to knowing neglect, such -as is here present, the appropriate standard of “deliberate indifference” does not require the higher proof implied by “obduracy and wantonness.” While prison officials’ attempts to alleviate conditions deserve commendation, efforts which solve only some unconscionable conditions, while failing to address others, should not guarantee prison officials relief from liability at the summary judgment stage. The standard of “obduracy and wantonness” as articulated and applied by the majority as generally in force, implies a standard for eighth amendment violations that is stricter than the “deliberate indifference” standard adopted by the Supreme' Court, this circuit, and most other circuits to address the issue. Although the defendant may be unable to prove at trial that the delay in making changes to reduce the possibility of stabbings constituted “deliberate indifference,” I believe that a genuine issue of material fact existed as to the defendant’s conduct and that the motion for summary judgment by the defendant should have been denied.1
*1318My disagreement with the majority opinion arises from the application of an “obduracy and wantonness” standard to every eighth amendment prison condition violation. I do not disagree with the use of the word “wanton”; it long has been a familiar companion in eighth amendment jurisprudence. See Gregg v. Georgia, 428 U.S. 153, 173, 96 S.Ct. 2909, 2925, 49 L.Ed.2d 859 (1976) (holding that punishments would not be considered “excessive” if they did “not involve the unnecessary and wanton infliction of pain” (quoting Furman v. Georgia, 408 U.S. 238, 392-93, 92 S.Ct. 2726, 2805, 33 L.Ed.2d 346 (1972) (Burger, C.J., dissenting))). Without wavering, the Supreme Court has repeated the “general requirement that an Eighth Amendment claimant allege and prove the unnecessary and wanton infliction of pain_” Whitley v. Albers, 475 U.S. 312, 320, 106 S.Ct. 1078, 1084, 89 L.Ed.2d 251 (1986).
The meaning of “wanton” (and the phrase “unnecessary and wanton”), however, has developed in the years since Gregg. In Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1977), the Court concluded that “deliberate indifference to serious medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment.” Id. at 104, 97 S.Ct. at 291 (citations omitted). The Court distinguished “deliberate indifference” from “inadvertent failure[s] to provide adequate medical care,” id. at 105, 97 S.Ct. at 292, and emphasized that deliberate indifference was more than mere negligence. Id. at 106, 97 S.Ct. at 292. Several years later, the Court clarified that Estelle’s “deliberate indifference” standard also would apply “when the conditions of confinement compose the punishment at issue.” Rhodes v. Chapman, 452 U.S. 337, 347, 101 S.Ct. 2392, 2399, 69 L.Ed.2d 59 (1981). According to the Court, “wanton,” in the context of eighth amendment allegations regarding medical needs or confinement conditions, means “deliberate indifference.” See Whitley v. Albers, 475 U.S. 312, 320, 106 S.Ct. 1078, 1084, 89 L.Ed.2d 251 (1986). And, “deliberate indifference,” therefore, is the standard we must apply.
The majority, however, suggests that, in Whitley v. Albers, the Court adopted a new standard for eighth amendment allegations — an “obduracy and wantonness” standard. It finds the phrase in the Whitley Court’s summary of eighth amendment jurisprudence, which emphasized Estelle’s holding that negligence was insufficient:
“After incarceration, only the ‘ “unnecessary and wanton infliction of pain” ’ ... constitutes cruel and unusual punishment forbidden by the Eighth Amendment.” To be cruel and unusual punishment, conduct that does not purport to be punishment at all must involve more than ordinary lack of due care for *1319the prisoner’s interests or safety.... It is obduracy and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited by the Cruel and Unusual Punishment Clause, whether that conduct occurs in connection with establishing conditions of confinement, supplying medical needs, or restoring official control over a tumultuous cellblock.
Id. 475 U.S. at 319, 106 S.Ct. at 1084 (citations omitted). None of these statements were intended, I submit, to change the preexisting legal analysis. Whitley only altered one aspect of eighth amendment jurisprudence. The invocation of the word “obdurate” symbolizes this change. When prison officials face “the necessity of balancing competing institutional concerns for the safety of prison staff or other inmates” in “decisions necessarily made in haste, under pressure, and frequently without the luxury of a second chance,” id. at 320, 106 S.Ct. at 1084 (emphasis added), “unnecessary and wanton pain and suffering ultimately turns on ‘whether force was applied in a good faith effort to maintain or restore discipline or maliciously and sadistically for the very purpose of causing harm.’ ” Id. at 320-21, 106 S.Ct. at 1085 (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.), cert. denied, 414 U.S. 1033, 94 S.Ct. 462, 38 L.Ed.2d 324 (1973)). The new standard, which some courts have termed the “malicious and sadistic” standard, see Berry v. City of Muskogee, 900 F.2d 1489, 1494-95 (10th Cir.1990), and others, the “obduracy and wantonness” standard, see Wilson v. Seiter, 893 F.2d 861, 867 (6th Cir.1990), cert. granted, — U.S. -, 111 S.Ct. 41, 112 L.Ed.2d 17 (1990); see also Pressly v. Hutto, 816 F.2d 977, 979 (4th Cir.1987) (terming the prison riot standard the “more stringent ‘wantonness’ standard”), applies only when “a prison security measure is undertaken to resolve a disturbance.” Whitley, 475 U.S. at 320, 106 S.Ct. at 1084; see Wright v. Jones, 907 F.2d 848, 851 (8th Cir.1990); Berry 900 F.2d at 1495; see also Miller v. Leathers, 913 F.2d 1085, 1087 (4th Cir.1990) (en banc) (vacating a grant of summary judgment for prison guard because under Whitley’s malicious and sadistic standard, verbal provocation would not justify a prison guard’s alleged repeated strikes with a riot baton of inmate), cert. denied, — U.S. -, 111 S.Ct. 1018, 112 L.Ed.2d 1100.2
No prison riot or actual violence confronts us here. Conditions of prison confinement, in contrast to an exigent riot or other act of violence (existing, not merely feared) must be addressed by the “deliberate indifference” standard rather than an “obduracy and wantonness” standard. See Cortes-Quinones v. Jimenez-Nettleship, 842 F.2d 556, 558 (1st Cir.) (“When prison officials ... are ‘deliberately indifferent’ either to prisoners’ health or safety, they violate the Constitution.”), cert. denied, 488 U.S. 823, 109 S.Ct. 68, 102 L.Ed.2d 45 (1988); Pressly v. Hutto, 816 F.2d 977, 979 (4th Cir.1987) (“eighth amendment protects a convicted inmate from physical harm at the hands of fellow inmates resulting from the deliberate or callous indifference of prison officials to specific known risks of such harm”). Indeed, in Whitley, the Court explicitly upheld the “deliberate indifference” standard for situations in which the allegations “can typically be established or disproved without the necessity of balancing competing institutional concerns for the safety of prison staff or other inmates.” 475 U.S. at 320, 106 S.Ct. at 1084.
My discourse on the law may be summarized to the effect that “deliberate indifference” must be established to justify recovery under 42 U.S.C. § 1983 by a prisoner alleging problems with confinement conditions. “Obduracy and wantonness” only applies to address violations in cases of riot or other violence. The case before us dealt with a detail of prison management before *1320violence had erupted. Prevention here is preferable to cure.
Although “deliberate indifference,” “like other famous oxymorons in law ... evades rather then expresses meaning,” Duckworth v. Franzen, 780 F.2d 645, 652 (7th Cir.1985), cert. denied, 979 U.S. 816, 107 S.Ct. 71, 93 L.Ed.2d 28 (1986),3 other courts’ elaboration of the phrase establishes that a failure to prevent harm can raise an eighth amendment violation. In a scholarly opinion, the Berry court held that “an official or municipality acts with deliberate indifference if its conduct (or adopted policy) disregards a known or obvious risk that is very likely to result in the violation of a prisoner’s constitutional rights.” Id. at 1496. Deliberate indifference is shown, according to the Berry court, by (1) “actual knowledge of the specific risk ... or that the risk was so substantial or pervasive that knowledge can be inferred”; (2) a failure “to take reasonable measures to avert the harm”; and (3) a failure which in light of the knowledge “justifies liability for the attendant consequences of ... conduct, even though unintended....” Berry, 900 F.2d at 1498. Other circuits have adopted similar formulations. For example, the D.C. Circuit upheld a jury instruction which defined “deliberate indifference” as evident
if there is an obvious unreasonable risk of violent harm to a prisoner or a group of prisoners which is known to be present or should have been known, and the District through its employees ... were outrageously insensitive or flagrantly indifferent to the situation and took no significant action to correct or avoid the risk of harm to the prisoner or prisoners who were subject to the unreasonable risk of violent harm.
Morgan v. District of Columbia, 824 F.2d 1049, 1058 (D.C.Cir.1987). The Seventh Circuit has determined that an eighth amendment violation occurs where “ ‘the need for more or different [action] is so obvious, and the inadequacy so likely to result in the violation of constitutional rights ...,’” Santiago v. Lane, 894 F.2d 218, 223 (7th Cir.1990) (quoting City of Canton v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 1205, 103 L.Ed.2d 412 (1989)), or
where defendants know of the danger or where the threat of violence is so substantial or pervasive that their knowledge could be inferred, and yet defendants fail to enforce a policy or take other reasonable steps which may have prevented the harm.
Goka v. Bobbitt, 862 F.2d 646, 651 (7th Cir.1988); see Walsh v. Mellas, 837 F.2d 789, 796 n. 3 (7th Cir.) (“ ‘once a pervasive risk has been established, it must be determined whether the jail officials reasonably responded to that risk’ ” (citations omitted)), cert. denied, 486 U.S. 1061, 108 S.Ct. 2832, 100 L.Ed.2d 933 (1988). And the Eighth Circuit has declared that liability under the eighth amendment arises when prison officials are deliberately indifferent to a prisoner’s constitutional right — “if they actually intend to deprive ... or if they act with reckless disregard” of the right. “Reckless disregard ... may be shown by the existence of a pervasive risk of harm to inmates from other prisoners and a failure by prison officials to reasonably respond to that risk.” Vosberg v. Solem, 845 F.2d 763, 765 (8th Cir.) (upholding jury instruction), cert. denied, 488 U.S. 928, 109 S.Ct. 313, 102 L.Ed.2d 332 (1988).4
*1321No one appears to argue that the level of knowledge as to the likelihood of injury was insufficiently met in this case at the summary judgment stage. See Miltier v. Beorn, 896 F.2d 848, 851-52 (4th Cir.1990); see also Wright, 907 F.2d at 851; Brown v. Hughes, 894 F.2d 1533, 1537 (11th Cir.), cert. denied, — U.S. -, 110 S.Ct. 2624, 110 L.Ed.2d 645 (1990); Goka, 862 F.2d at 651; Stubbs v. Dudley, 849 F.2d 83, 87 (2d Cir.1988), cert. denied, 489 U.S. 1034, 109 S.Ct. 1095, 103 L.Ed.2d 230 (1989). The difficult problem for the court is whether the renovations taken by the defendant demonstrate beyond any genuine issue of material fact that he was not deliberately indifferent.
The magistrate judge concluded that “not a scintilla of evidence” existed that the defendant had acted “wantonly, obdurately or with deliberate indifference to the needs of the inmates_” Although including the phrase “deliberate indifference,” his addition of “wantonly” and “obdurately” was inappropriate, given that riot or other violence had not yet come into being. The magistrate judge accepted that it might be true that the defendant had done “too little too late” to protect the inmate but found persuasive the defendant’s attempts “to alleviate what he recognized to be deplorable conditions.” The majority has agreed with those conclusions. Judge Widener has written, “It may be that some of the changes could have been effected a few days or even a few months earlier, but we are satisfied that the record contains no evidence of any delay of constitutional magnitude.”
I disagree. I submit that to excuse what has not been done, although required, because of other things that have been done, is wrong. Doing “too little too late” may potentially constitute “deliberate indifference” in circumstances such as those confronted here. At least five other circuits have explicitly held that the “deliberate indifference” standard applies to these allegations. Regardless of whether the formulation is the failure to take reasonable measures, see, e.g., Berry, 900 F.2d at 1498; Goka, 862 F.2d at 651; Vosberg, 845 F.2d 763, or the failure to take significant or obvious different action, see, e.g., Santiago, 894 F.2d at 221; Cortes-Quinones, 842 F.2d at 558; Morgan, 824 F.2d at 1058, Moore’s allegations of the failure to adopt certain measures — placing screens over the windows, unlocking the grilles, and stationing the officer on duty inside the annexes— could permit a jury to conclude that the defendant had not taken significant actions to reduce the risk of stabbing.5
*1322Of course, the defendant was not deliberately indifferent to some problems in the annexes — lighting was improved, walls were painted, showers were installed, plumbing was repaired. But, on summary judgment, construing the facts in the light most favorable to Moore, a genuine issue of material fact exists as to whether the defendant was deliberately indifferent as to the possibility of stabbing incidents during and in spite of the incomplete renovations. In concluding that “deliberate indifference” may exist as to the absence of specific measures taken to counter stabbing incidents despite broad remedial steps as to other conditions, I would follow in the path laid down by Judge Robert F. Chapman in Shrader v. White, 761 F.2d 975 (4th Cir.1985). Judge Chapman concluded that the prison conditions with respect to protective custody, security staffing, failure to keep inmates occupied or unexposed to illegal drugs, and locking systems did not raise an eighth amendment violation; however, he was troubled “by the statement that scrap metal is not sufficiently safeguarded and that the methods employed to restrict the making and conveyances of weapons inadequate.” Shrader, 761 F.2d at 982. Judge Chapman continued, “Although the evidence does not establish that there have been many injuries from these weapons, the condition should not be allowed to exist if it can be prevented by better inventory control and supervision....” Id. The case was remanded for further proceedings on the problem. Like Judge Chapman, I find troubling Moore’s contentions that after his stabbing the simple measures adopted effectively reduced the amount of violence.
The government has implied that to reverse the grant of summary judgment will be to hold that the defendant is “liable, no matter what steps he took as Warden,” that he would be held to be “Mr. Moore’s insurer,” and that the warden would have to “engage in heroic efforts to ensure Mr. Moore’s safety.” Those predictions are but inflammatory rhetoric. The Constitution does not guarantee a prisoner’s safety. But as judges we must guarantee that each prisoner is afforded the degree of safety provided by the Constitution. “[AJdminis-trative conundrum[s] cannot damp the constitutional rights of inmates of the ... jails; the Constitution extends its protections even to those incarcerated in our penal institutions and offers no allowances for fiscal or political difficulties.” Morgan, 824 F.2d at 1068. A heroic effort to insure safety, although perhaps a moral duty, is not a legal one. But even ordinary unheroic humans, confronted with a known risk of danger to prisoners, must take specific measures to counter such danger or else betray the constitutional mandate against cruel and unusual punishment. Particularly because the procedures, allegedly not adopted until after Moore’s stabbings, yet ultimately effective in nature, appear substantially to have depended on neither large legislative appropriations nor outside authorization, a jury should have been allowed to decide whether, given the known risk of danger in the annexes from stabbing incidents, the failure promptly to take such steps amounted to “deliberate indifference.” I would reverse the grant of summary judgment for the defendant.

. The magistrate judge did not address the issue of qualified immunity. Passing on it, I would find no qualified immunity at the summary judgment state. A defendant is "shielded from liability for civil damages insofar as ... [his] conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982). "The relevant question "is the objective (albeit fact-specific) question whether a reasonable ... [official] could have believed’ the omissions here at issue to have been 'lawful in light of clearly established law and the information’ they then possessed." See Cortes-Quinones v. Jimenez-Nettleship, 842 F.2d 556, 561 (1st Cir.) (quoting Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 3040, 97 L.Ed.2d 523 (1987)) (finding no qualified immunity for prison officials), cert. denied, 488 U.S. 823, 109 S.Ct. 68, 102 L.Ed.2d 45 (1988). The "deliberate indifference” stan1 dard has applied to prison officials’ responsibility for prison conditions since 1981. The defendant was aware of numerous stabbings which had occurred in the annexes. I do not accept that a reasonable prison official could have believed that failing to place screens over windows, failing to relocate the guard to inside the annex, and failing to conduct periodic searches would permit him to escape eighth amendment liability merely because the same official had made painting and plumbing renovations. In the context of an even more egregious prison case, the First Circuit wrote, ”[p]rison officials, working in these circumstances, understand that they are not liable for much of the harm that the system causes only because much of that harm involves matters beyond their individual control — appropriation decisions, for example, are in the hands of the legislature. Yet that fact, in the context of an unconstitutionally dangerous system, should make reasonable officials increasingly sensitive to the need to avoid those acts or omissions, within their control, that *1318might make matters worse.” Cortes-Quinones, 842 F.2d at 562 (citations omitted) (emphasis in original). Although the defendant needed legislative or outside approval for the renovations, these other measures involving screens, inter alia, were apparently within his control.
I am aware of our reminder in Lopez v. Robinson, 914 F.2d 486 (4th Cir.1990), of "the need for judicial restraint before reaching the stern conclusion that prison administrators’ conduct constitutes deliberate indifference,” id. at 490, and denying qualified immunity. However, in Lopez, inmates were unable to show any genuine issues of fact about certain alleged violations, for example, high or low temperatures in cells, and other claims, such as cold showers and double-celling, did not raise eighth amendment violations under established law. Qualified immunity was appropriate. Here, however, the inmate has raised a genuine issue of material fact about prison conditions which failed to protect him against the known risk of stabbing incidents. Taking the allegation to be true for summary judgment purposes, that the alleged failures to act were unlawful should have been apparent to the defendant. See also Walker v. Norris, 917 F.2d 1449, 1453 n. 7 (6th Cir.1990) (finding no qualified immunity where prison guards failed to protect inmate from attack); Santiago v. Lane, 894 F.2d 218 (7th Cir.1990) (finding no qualified immunity where prison officers allegedly did not offer inmate protective custody and had insufficient transfer policies to ensure prisoner safety); Powell v. Lennon, 914 F.2d 1459 (11th Cir.1990) (finding no qualified immunity where prison officials ignored inmates’ requests to be removed from forced exposure to asbestos). Cf. Givens v. Jones, 900 F.2d 1229 (8th Cir.1990) (finding qualified immunity where physician made a medical decision to prescribe a treatment drug over patient’s objection and inmate received medical attention within one month of complaining about non-acute leg pain).


. Only the Sixth Circuit appears to have “applied Whitley's ‘obduracy and wantonness’ standard to eighth amendment challenges to confinement conditions.” Wilson v. Seiter, 893 F.2d 861, 867 (6th Cir.1990), cert. granted, - U.S. -, 111 S.Ct. 41, 112 L.Ed.2d 17 (1990). In Wilson, the court held that "the Whitley standard of obduracy and wantonness requires behavior marked by persistent malicious cruelty.” Id. at 867.


. See, e.g., Evans v. Dugger, 908 F.2d 801, 805 n. 8 (11th Cir.1990) (district court’s jury instruction offering numerous ways in which "deliberate indifference” can be evidenced).


. The government has argued, in essence, that any use of the word "reasonable” in an eighth amendment violation standard is impermissible because it connotes a negligence standard of care. The government bases its argument on the Fourth Circuit’s opinion in Withers v. Levine, 615 F.2d 158 (4th Cir.), cert. denied, 449 U.S. 849, 101 S.Ct. 136, 66 L.Ed.2d 59 (1980). Withers held that "[w]hen there is present in a prison ... a pervasive risk of harm ..., the constitutional prohibition against cruel and unusual punishment requires that prison officials exercise reasonable care to provide reasonable protection from such unreasonable risk of harm.” Id. at 162. The court then continued, "Given the pervasive and unreasonable risk of harm, negligence by prison officials in their performance of their duty of care is a violation of the constitutional right....’’ Id. Withers did not establish that an ordinary duty of care, such as is usual in negligence cases, applies. It emphasized that a pervasive risk of harm must first arise. That the Withers standard was not a *1321negligence standard was clarified by this circuit in Orpiano v. Johnson, 632 F.2d 1096, 1101 (4th Cir.1980), cert. denied, 450 U.S. 929, 101 S.Ct. 1387, 67 L.Ed.2d 361 (1981): "There is no question about the legal principle that where prison supervisors with knowledge of a 'pervasive and unreasonable risk of harm’ to the prisoners, fail to take reasonable remedial steps to prevent such harm, their conduct may be properly characterized as ‘deliberate indifference’....” Even in Shrader v. White, 761 F.2d 975 (4th Cir.1985), when confronted by a defendant’s argument that Withers represented a "reasonable care standard," id. at 980, the court found that the principles of Withers were compatible with a reckless infliction requirement. Id. at 979. As the court stated, "we are troubled by the statement that scrap metal is not sufficiently safeguarded and that the methods employed to restrict the making and conveyance of weapons are inadequate. This would indicate a pervasive risk of harm from use of knives, and a possibly inadequate official response would appear to make out a claim if prison officials ignore the problem, after they become aware of it, and fail to take action ...” Id. at 982. Ruefly v. Landon, 825 F.2d 792 (4th Cir.1987), does not suggest an opposite conclusion. The court never had to address whether or not reasonable steps had been taken or would be required because it concluded no "specific known risk” had been shown. Id. at 794. Indeed, the most recent Fourth Circuit case applied a similar formulation and discussed actions falling far below the proper standard of care while stating that “mere negligence does not violate the eighth amendment.” Miltier v. Beorn, 896 F.2d 848, 852, 853-54 (4th Cir.1990).


. Moore’s stabbing by several inmates occurred on January 15, 1985. At deposition, the defendant testified that the grilles were opened and an officer stationed inside “[s]omewhere around January of ’85, I would imagine. It was — or it might have been earlier than that. I don’t really recall.” Donald Morgan who had been working in the annex on January 15 testified that his desk was located outside the entrance grille to the annex. William Shinham testified that “sometime in '85, we opened the grilles, put the officer in....’’ He also testified that screening the annex windows occurred after Moore’s as*1322sault, perhaps not even until 1986. Moore has alleged that the failure to adopt these specific measures until after his attack demonstrates "deliberate indifference.”